Exhibit 10.3

 

REVOLVING LINE OF CREDIT NOTE

 



 



Principal Amount: $130,000

Interest Rate: 18% Simple interest

Borrower: Jerrick Media Holdings, Inc.

Lender: Grawin., Inc.



 

 

FOR VALUE RECEIVED, Jerrick Media Holdings, Inc.,  a Nevada  corporation
(“Borrower”) promises to pay to Grawin LLC., a New York limited liability
company  (the “Lender”), or to order, the principal sum of One Hundred Thirty
Thousand Dollars ($130,000) or the aggregate unpaid principal amount of all
advances made by Lender to Borrower pursuant to the terms of a Revolving Line of
Credit Agreement (the “Loan Agreement”) of even date herewith, whichever is
less, together with interest thereon from the date each advance is made until
paid in full, at an interest rate of eighteen percent (18%) simple interest per
annum (the “Interest Rate”).  Interest will be calculated on a basis of a
360-day year and charged for the actual number of days elapsed.

 

1. Maturity.   Unless otherwise accelerated pursuant to the Loan Agreement, the
principal, any unpaid accrued interest and other charges and fees, shall be due
and payable twelve (12) months from the Effective Date (the “Maturity Date”).
 Notwithstanding the foregoing, the entire unpaid principal sum of this
Promissory Note, together with accrued and unpaid interest thereon, shall become
immediately due and payable upon the event of default as set forth in the Loan
Agreement.

 

2. Renewal and Extension of Line of Credit.  Provided that Borrower is not in
default under the Loan Agreement or this Promissory Note, at the Maturity Date,
the Lender may extend and renew this Promissory Note for one additional term of
six (6) months.

 

3. Interest.  All sums advanced pursuant to this Agreement shall bear interest
from the date each Advance is made until paid in full at an interest rate of
eighteen percent (18%) simple interest per annum (the “Interest
Rate”).  Interest will be calculated on a basis of a 360-day year and charged
for the actual number of days elapsed.

 

4. Default Interest.  Notwithstanding the foregoing, upon the occurrence of an
Event of Default hereunder, the Interest Rate shall immediately increase to the
highest rate allowable under applicable law, and shall continue at such rate,
both before and after judgment, until the Credit Line has been repaid in full
and all of Borrower’s other obligations to Lender hereunder have been fully paid
and discharged.

 

5. Interest Payments; Repayment.  Interest on the then outstanding principal
balance shall be payable on a monthly basis commencing 30 days after the
Effective Date, and continuing each month thereafter.   The entire unpaid
principal balance, together with any unpaid accrued interest and other unpaid
charges or fees hereunder, shall be due and payable on the Maturity Date.
 Payment shall be made to the Lender at such place as the Lender may, from time
to time, designate in lawful money of the United States of America.  All
payments received hereunder shall be applied as follows: first, to any late
charge; second, to any costs or expenses incurred by Lender in collecting such
payment or to any other unpaid charges or expenses due hereunder; third, to
accrued interest; fourth, to principal; and fifth, the balance, if any, to such
person entitled thereto; provided, however, upon occurrence of an Event of
Default, a Lender may, in its discretion, change the priority of the application
of payments as it deems appropriate.  Borrower may prepay principal and/or
interest at any time without penalty.

 

6.  Prepayment.  Borrower may pre-pay the sums due under this Promissory Note,
in whole or in part, at any time from time to time, without penalty or premium,
subject to the requirements provided in the Loan Agreement.

 

7. Mandatory Repayment from Revenue Borrower shall cause to have any net revenue
derived from the sale future sales of Guccione artwork and memorabilia as well
as certain other products through Everything But The House ("EBTH") based on its
auction revenue sharing model, immediately upon receipt (the "EBTH Repayments")
used to repay first, any unpaid accrued interest and second, any unpaid
principal balance. Failure to pay the EBTH Repayments within 3 business days of
receipt shall constitute an Event of Default.

 

8.  No Security Interest.  All obligations of Borrower to Lender, this Credit
Line and the Promissory Note shall be entitled to any revenue derived from the
EBTH auctions, but, not the actual items from the Guccione collection or any
other items auctioned by EBTH on behalf of the Borrower. In the Event of Default
for failure to promptly pay the EBTH Repayments, Borrower agrees to arrange for
direct payment from EBTH to Lender of Borrower's share of revenue derived
through Borrower's relationship with EBTH until such time as all outstanding
principal and interest is paid in full. Borrower agrees not to take any action
to stop or impede the EBTH auction process in the Event of Default, except as
may be required by matters of law.

 

9.  Default.  Upon and after the occurrence of an Event of Default (as set forth
in the Loan Agreement) unless such Event of Default is waived as provided in the
Loan Agreement, this Note may, at the option of Lender and without further
demand, notice or legal process of any kind, be declared by Lender, and in such
case shall immediately become, due and payable.

 

10.  Waiver.  Demand, presentment, protest and notice of non-payment and
protest, notice of intention to accelerate maturity, notice of acceleration of
maturity and notice of dishonor are hereby waived by Borrower.  Subject to the
terms of the Loan Agreement, Lender may extend the time of payment of this Note,
postpone the enforcement hereof, grant any indulgences, release any party
primarily or secondarily liable hereon, or agree to any subordination of
Borrower’s obligations hereunder without affecting or diminishing Lender’s right
of recourse against Borrower, which right is hereby expressly reserved.

 



 P a g e 1 of 2 

 

 

11. Transfer; Successors and Assigns. The terms and conditions of this
Promissory Note shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Notwithstanding the foregoing, the Lender
may not assign, pledge, or otherwise transfer this Promissory Note without the
prior written consent of the Borrower. Subject to the preceding sentence, this
Promissory Note may be transferred only upon surrender of the original
Promissory Note for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the
Borrower. Thereupon, a new note for the same principal amount and interest will
be issued to, and registered in the name of, the transferee. Interest and
principal are payable only to the registered Lender of this Promissory Note.

 

12. Governing Law. This Promissory Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New
Jersey, without giving effect to principles of conflicts of law. This Promissory
Note shall be deemed made and entered into in Bergen County, State of New Jersey
and venue for any proceeding or action in connection with this Promissory Note
shall be in Bergen County, New Jersey.

 

13. Notices. All notices, requests, demands and other communications under this
Promissory Note, shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given or within five (5) business days if mailed to the party to whom notice is
to be given, by first-class mail, registered, or certified, postage prepaid and
properly addressed as follows:

 

If to the Borrower, addressed to:

Jerrick Media Holdings, Inc..

Attn: Jeremy Frommer

202 South Dean Street

Englewood, NJ 07631

 

If to Lender, addressed to:

Graywin, LLC

Attn: Arthur Rosen

50 Riverside Blvd Apt. 20B

New York, NY 10069

 

Any notice mailed to any party hereunder will be deemed effective within five
(5) business days of deposit in the United States mail.

 

14. Amendments and Waivers.  The terms of this Note may be amended only in
writing signed by Borrower and Lender. This Note, together with the Loan
Agreement, constitutes and contains the entire agreement between and among the
parties regarding the subject matter hereof, and supersedes and replaces all
prior agreements, promises and understandings, whether written or oral, proposed
or otherwise, regarding the subject matter hereof.

 

15.Counterparts; Facsimile Signatures.  This Promissory Note may be executed in
one or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same agreement.  Facsimile
signatures shall be sufficient for execution of this Promissory Note.

 

16. Action to Collect on Note. If action is instituted to collect on this
Promissory Note, the Borrower promises to pay all costs and expenses, including
reasonable attorney’s fees, incurred in connection with such action.

 

17. Loss of Note. Upon receipt by the Borrower of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Promissory Note or any
Promissory Note exchanged for it, and indemnity satisfactory to the Borrower (in
case of loss, theft or destruction) or surrender and cancellation of such
Promissory Note (in the case of mutilation), the Borrower will make and deliver
in lieu of such Promissory Note a new Note of like tenor.

 

IN WITNESS WHEREOF, this Promissory Note is executed as of May 10, 2017.

 

BORROWER

JERRICK MEDIA HOLDINGS, INC.

 

 

                                               

By:  Jeremy Frommer

Its: President and CEO

 

 P a g e 2 of 2



 

 

